*286The jury determination that the defendants were negligent, but that their negligence was not a proximate cause of the accident, was not inconsistent (see Campbell v Crimi, 267 AD2d 343; Gomez v Park Donuts, 249 AD2d 266; Miglino v Supermarkets Gen. Corp., 243 AD2d 451, 452). In addition, the verdict was supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs’ remaining contentions are without merit. O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.